United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sequim, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1088
Issued: November 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 29, 2011 appellant timely appealed the January 11, 2011 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation and
medical benefits effective April 16, 2009.
FACTUAL HISTORY
This case was previously before the Board.2 Appellant, a 55-year-old rural carrier, has an
accepted occupational disease claim for thoracic subluxation, which arose on or about July 10,
1

5 U.S.C. §§ 8101-8193.

2

Docket No. 10-329 (issued October 26, 2010).

2006 (File No. xxxxxx908).3 On November 30, 2006 she slipped on ice at the employing
establishment parking lot and fell to the ground. OWCP accepted this latter injury for contusion
of the coccyx (File No. xxxxxx894). The two claims were combined, and the July 10, 2006
injury file was designated the master file (No. xxxxxx908).
By decision dated April 16, 2009, OWCP terminated appellant’s wage-loss compensation
and medical benefits.4 The decision was based on the November 15, 2008 report of
Dr. Steven P. Nadler, a Board-certified orthopedic surgeon and OWCP referral physician.
Dr. Nadler disagreed with OWCP’s acceptance of the claim for thoracic subluxation. He found
instead that appellant sustained a thoracic sprain, which according to Dr. Nadler had since
resolved and required no further medical treatment.5 As to appellant’s coccygeal contusion,
Dr. Nadler opined that this too had resolved without residuals and required no further medical
treatment.
Appellant requested a hearing and submitted additional evidence from her chiropractor
and treating physician.6 In a decision dated October 19, 2009, an OWCP hearing representative
affirmed the April 16, 2009 decision terminating benefits.
When the case was previously on appeal, the Board found that the termination issue was
not in posture for decision. The Board noted that the hearing representative had not considered
appellant’s recently submitted evidence. Accordingly, the Board remanded the case for OWCP
to properly consider all evidence of record.7
3

Dr. Robert D. Bean, a chiropractor, began treating appellant in July 2006, and diagnosed thoracolumbar
subluxation and resultant sprain/strain, which was based in part on a July 10, 2006 x-ray.
4

OWCP had previously issued a January 22, 2009 notice of its intention to terminate benefits.

5

Appellant obtained x-rays in advance of her examination by Dr. Nadler. A November 12, 2008 cervical x-ray
revealed moderate spondylosis (C5-6). A similarly dated x-ray of the thoracic spine was interpreted as
unremarkable. Lastly, a November 2, 2008 lumbar x-ray revealed mild facet degenerative changes (L6-S1) and no
specific evidence of subluxation. In light of the lumbar x-ray, Dr. Nadler surmised that further diagnostic studies of
the spine would reveal degenerative changes throughout the spine. He suggested that appellant probably had
preexisting degenerative joint and disc disease. Dr. Nadler further surmised that appellant may have aggravated
some degenerative joint or disc disease in the thoracic spine as a result of the July 2006 injury, but this would have
been a temporary aggravation lasting approximately six to eight weeks.
6

Dr. Bean, appellant’s chiropractor, provided an undated report that was presumably based in part on an
August 24, 2009 examination. He diagnosed ongoing subluxations in the cervical (C1, C6 and C7), thoracic (T5 and
T6), and lumbar (L4 and L5) spine. Appellant also submitted September 10 and 15, 2009 reports ostensibly from
Dr. Paul M. Hoque, a Board-certified family practitioner, who had been appellant’s family physician; however, he
died almost a year prior to the September 2009 reports. During a November 5, 2008 telephone conversation,
appellant advised OWCP of Dr. Hoque’s recent death. While the September 10 and 15, 2009 reports identify
Dr. Hoque as the author, both reports were likely authored by Dr. Esther Laura Kittle, a Board-certified family
practitioner. A previous report dated February 18, 2009, also identified Dr. Hoque as the physician. This report,
however, bore Dr. Kittle’s initials “ELK.” The September 10, 2009 two-page report noted Dr. Hoque’s name at the
bottom of both pages. However, the second page of the report also included the notation “signed by E. Laura Kittle,
MD.” Dr. Kittle also provided a September 10, 2009 duty status report (Form CA-17). Apart from the identity of
their author, the September 10 and 15, 2009 reports indicated that appellant continued to receive treatment for
injuries to her thoracic spine and coccyx.
7

The Board’s October 26, 2010 order is incorporated herein by reference.

2

In a January 11, 2011 decision, the hearing representative considered the evidence from
appellant’s chiropractor and treating physician, and reaffirmed the termination of benefits based
on Dr. Nadler’s November 15, 2008 report.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it bears the burden to justify
modification or termination of benefits.8 Having determined that an employee has a disability
causally related to her federal employment, OWCP may not terminate compensation without
establishing either that the disability has ceased or that it is no longer related to the employment.9
The right to medical benefits for an accepted condition is not limited to the period of entitlement
to compensation for disability.10 To terminate authorization for medical treatment, OWCP must
establish that the employee no longer has residuals of an employment-related condition which
require further medical treatment.11
ANALYSIS
When the case was pending before the Branch of Hearings and Review, appellant’s
counsel argued that Dr. Nadler’s opinion was insufficient for purposes of terminating benefits
because he did not follow the statement of accepted facts (SOAF). More specifically, counsel
noted that Dr. Nadler disagreed with OWCP’s acceptance of the claim for thoracic subluxation.
The hearing representative was not persuaded by counsel’s argument, noting instead that
appellant’s physicians had not presented any recent evidence of subluxations and/or failed to
explain how the condition persisted for so long. The hearing representative essentially placed
the onus on appellant to prove that she continued to have a subluxation of the thoracic spine.
Dr. Nadler repeatedly noted his disagreement with the accepted condition of thoracic
subluxation. While he agreed with the diagnosis of coccygeal contusion, he stated emphatically
“I do not agree with subluxation of the thoracic spine.” Dr. Nadler believed appellant’s
symptoms in her thoracic spine were “most probably” related to a sprain or soft tissue injury. In
response to the question of whether the “accepted condition of subluxation of the thoracic region
[had] resolved,” Dr. Nadler again noted he did not believe that appellant had a subluxation of the
thoracic spine.
The Board finds that Dr. Nadler’s opinion is inconsistent with the SOAF, and thus,
insufficient to satisfy OWCP’s burden of proof to terminate compensation and medical benefits.
OWCP accepted appellant’s claim for subluxation of the thoracic spine, and the SOAF provided
Dr. Nadler reflected that. While Dr. Nadler may question whether the diagnosis was appropriate,
he may not disregard the accepted facts of the case. The Board finds that Dr. Nadler’s

8

Curtis Hall, 45 ECAB 316 (1994).

9

Jason C. Armstrong, 40 ECAB 907 (1989).

10

Furman G. Peake, 41 ECAB 361, 364 (1990); Thomas Olivarez, Jr., 32 ECAB 1019 (1981).

11

Calvin S. Mays, 39 ECAB 993 (1988).

3

November 15, 2008 opinion lacks a proper factual background, and thus, is not rationalized.12
OWCP bears the burden of proof to terminate benefits, not appellant. Accordingly, the Board
finds that Dr. Nadler’s November 15, 2008 report is insufficient to meet OWCP’s burden.
CONCLUSION
OWCP did not meet its burden of proof to terminate appellant’s wage-loss compensation
and medical benefits effective April 16, 2009.
ORDER
IT IS HEREBY ORDERED THAT the January 11, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: November 3, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

Causal relationship is a medical question, which generally requires rationalized medical opinion evidence to
resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion must be based on a complete
factual and medical background. Victor J. Woodhams, 41 ECAB 345, 352 (1989). Additionally, the physician’s
opinion must be expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors. Id.

4

